                      Case 1:16-cv-08354-VEC Document 172 Filed 07/20/20 Page 1 of 1




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                      CAROLYN E. KRUK
Corporation Counsel                               100 CHURCH STREET                                 cell: (646) 939-7631
                                                  NEW YORK, NY 10007                                ckruk@law.nyc.gov



                                                                              July 20, 2020


        By ECF

        Hon. Ona. T. Wang                               MEMO ENDORSED
        United States Magistrate Judge
        United States District Court
        500 Pearl Street
        New York, New York 10007

                                 Re:    Disabled in Action et al. v. City of New York et al.
                                        16 CV 8354 (VEC)(OTW)

        Dear Magistrate Judge Wang:


                      I am one of the Assistant Corporation Counsels assigned to represent Defendants
        in the above action. I write to respectfully request an adjournment of the settlement conference
        scheduled for Defendants’ counsel alone, tomorrow, July 21, 2020, at 4 p.m., as my co-counsel,
        Mr. Kitzinger, is out of town this week, and I have a conflict in another case. Counsel for
        Defendants are all available for a conference with Your Honor on Monday, July 27 (anytime), or
        Tuesday, July 28 (before 2 p.m.), or another later date that is convenient to the Court.

                          Thank you for your consideration of this request.

                                                                       Respectfully,

                                                                       /s
                                                                       Carolyn Kruk

        cc. Plaintiffs’ counsel (by ECF)
                                                    The July 21, 2020 conference is hereby adjourned to July 29, 2020
                                                    at 3:00 pm. Chambers will email instructions for the call. The
                                                    Clerk of Court is directed to close ECF 171. SO ORDERED.


                                                    ___________
                                                    Ona T. Wang 7/20/2020
                                                    U.S.M.J.
